Name: 78/263/EEC: Council Decision of 6 March 1978 adopting a multiannual research and development programme (1978 to 1981) for the European Economic Community in the field of primary raw materials (indirect action)
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-03-14

 Avis juridique important|31978D026378/263/EEC: Council Decision of 6 March 1978 adopting a multiannual research and development programme (1978 to 1981) for the European Economic Community in the field of primary raw materials (indirect action) Official Journal L 072 , 14/03/1978 P. 0009 - 0011 Greek special edition: Chapter 16 Volume 1 P. 0034 ****( 1 ) OJ NO C 299 , 12 . 12 . 1977 , P . 44 . ( 2 ) OJ NO C 18 , 23 . 1 . 1978 , P . 12 . ( 3 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 4 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . ( 1 ) OJ NO L 255 , 20 . 9 . 1974 , P . 1 . COUNCIL DECISION OF 6 MARCH 1978 ADOPTING A MULTIANNUAL RESEARCH AND DEVELOPMENT PROGRAMME ( 1978 TO 1981 ) FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF PRIMARY RAW MATERIALS ( INDIRECT ACTION ) ( 78/263/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS , PURSUANT TO ARTICLE 2 OF THE TREATY , THE COMMUNITY HAS THE TASK OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS , IN ITS RESOLUTION OF 14 JANUARY 1974 ON A FIRST ACTION PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 3 ), THE COUNCIL STATED THAT THE WHOLE RANGE OF AVAILABLE WAYS AND MEANS SHOULD BE USED AS APPROPRIATE , INCLUDING INDIRECT ACTION ; WHEREAS THE COMMUNITY DEPENDS TO A GREAT EXTENT ON THIRD COUNTRIES FOR ITS SUPPLIES OF MINERAL RAW MATERIALS ; WHEREAS THESE MATERIALS WILL BECOME INCREASINGLY SCARCE THROUGHOUT THE WORLD AND IT IS THUS IN THE COMMUNITY ' S INTEREST TO INCREASE ITS SELF-SUPPLY POTENTIAL AND TO IMPROVE THE TECHNOLOGIES EMPLOYED IN PROSPECTING FOR AND EXPLOITING MINERAL RESOURCES ; WHEREAS A COMMUNITY RESEARCH PROJECT IN THE FIELD OF PRIMARY RAW MATERIALS IS LIKELY TO CONTRIBUTE EFFECTIVELY TO THE ACHIEVEMENT OF THE ABOVEMENTIONED OBJECTIVES , PARTICULARLY THROUGH THE DISCOVERY OF EXPLOITABLE INTERNAL RESOURCES AND THROUGH THE DEVELOPMENT OF EXPORTABLE TECHNIQUES AND TECHNOLOGIES ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; WHEREAS THE EUROPEAN PARLIAMENT ADOPTED ON 19 APRIL 1977 A RESOLUTION ON THE SUPPLY OF RAW MATERIALS TO THE COMMUNITY ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS GIVEN ITS OPINION CONCERNING THE PROPOSAL FROM THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 FOR A FOUR-YEAR PERIOD FROM 1 JANUARY 1978 , THE COMMUNITY SHALL CARRY OUT A RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF PRIMARY RAW MATERIALS AS DESCRIBED IN THE ANNEX . ARTICLE 2 THE UPPER LIMIT OF EXPENDITURE COMMITMENTS NECESSARY FOR THE IMPLEMENTATION OF THIS PROGRAMME SHALL BE 18 MILLION EUROPEAN UNITS OF ACCOUNT , THE EUROPEAN UNIT OF ACCOUNT BEING DEFINED BY THE FINANCIAL REGULATIONS APPLICABLE , AND THE MAXIMUM NUMBER OF STAFF SHALL BE EIGHT . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR IMPLEMENTING THE PROGRAMME . TO ASSIST IT IN THIS TASK AN ADVISORY COMMITTEE ON RESEARCH AND DEVELOPMENT PROGRAMME MANAGEMENT IN THE FIELD OF PRIMARY RAW MATERIALS SHALL BE ESTABLISHED , THE TERMS OF REFERENCE AND COMPOSITION OF WHICH SHALL BE DEFINED IN ACCORDANCE WITH THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES ON RESEARCH PROGRAMME MANAGEMENT ( 4 ). ARTICLE 4 DURING THE THIRD YEAR THE PROGRAMME SHALL BE REVIEWED ; THIS REVIEW MAY LEAD TO A REVISION OF THE PROGRAMME IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES AFTER THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT HAS BEEN CONSULTED . THE EUROPEAN PARLIAMENT SHALL BE INFORMED OF SUCH REVISION . WITHIN THE FRAMWORK OF ITS GENERAL REPORT THE COMMISSION SHALL ALSO SUBMITT A REPORT TO THE EUROPEAN PARLIAMENT ON THE IMPLEMENTATION OF THE PROGRAMME . ARTICLE 5 THE EUROPEAN PARLIAMENT SHALL BE INFORMED OF THE RESULTS ACHIEVED AND THE FUNDS USED . ARTICLE 6 THE INFORMATION RESULTING FROM THE EXECUTION OF THE PROGRAMME SHALL BE DISSEMINATED IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 2380/74 OF 17 SEPTEMBER 1974 ADOPTING PROVISIONS FOR THE DISSEMINATION OF INFORMATION RELATING TO RESEARCH PRGRAMMES FOR THE EUROPEAN ECONOMIC COMMUNITY ( 1 ). DONE AT BRUSSELS , 6 MARCH 1978 . FOR THE COUNCIL THE PRESIDENT P . DALSAGER **** ANNEX RESEARCH AREA I - EXPLORATION I . A . DEEP-SEATED AND CONCEALED ORE DEPOSITS IN THE TERRITORY OF THE COMMUNITY : - TARGET SELECTION THROUGH THE IMPROVEMENT OF GEOLOGICAL KNOWLEDGE . I . B . IMPROVEMENT AND DEVELOPMENT OF PROSPECTION METHODS AND TECHNIQUES : - GEOCHEMICAL , - GEOPHYSICAL , - REMOTE SENSING , - DRILLING TECHNIQUES . RESEARCH AREA II - ORE PROCESSING II . A . FEASIBILITY STUDIES AND SETTING UP OF MODELS II . B . SPECIFIC ACTIONS IN ORE PROCESSING AND METAL EXTRACTION : - IN SITU LEACHING , - ALTERNATIVE SOURCES OF ALUMINA , - COMPLEX LEAD-ZINC ORES , - CHLORINATION PROCESSES AND OTHERS . RESEARCH AREA III - MINING TECHNOLOGY III . A . DEEP MINES III . B . HIGH GRADE - LOW TONNAGE DEPOSITS RESEARCH WORK WILL BE CARRIED OUT BY WAY OF CONTRACTS .